Filed 5/19/21 M-J SF Investments v. Kenny CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    M-J SF INVESTMENTS, LLC et al.,
           Cross-complainants and
           Appellants,                                                  A160675

    v.                                                                  (City & County of San Francisco
    ANDREW KENNY et al.,                                                Super. Ct. No. CGC-16-553275)
           Cross-defendants and
           Respondents.


         Plaintiff Colby Lam sued several entities and individual defendants for
personal injuries and property damage from mold growth in his condominium
unit. After Lam settled with Andrew Kenny and Geraldine Quiney
(respondents), the trial court determined under Code of Civil Procedure1
section 877.6 that the settlement was made in good faith and dismissed the
cross-complaints of M-J SF Investments, LLC (M-J SF), The Banner
Development Company (Banner), James Nunemacher, Michael Cassidy, and
Bridget Ann Harty-Cassidy (collectively appellants) seeking indemnity from
respondents. Appellants now challenge the trial court’s determination of
good faith settlement and dismissal of their cross-complaints. We affirm.


1     Further statutory references are to the Code of Civil Procedure unless
stated otherwise.

                                                               1
                 FACTUAL AND PROCEDURAL BACKGROUND
      The condominium units at issue were located in a building on Bush
Street in San Francisco (the building). M-J SF purchased the building in
2004 and retained contractor Banner in 2005 to renovate the units. M-J SF
then converted the building to condominium units in 2008 and sold unit 302
to respondents in 2009 and unit 202 to Lam in 2011.
      Lam initially filed suit in 2016 against Kenny for breaching his duties
under the homeowner’s association Covenants, Conditions & Restrictions
(CC&Rs) to maintain his unit and report water leaks, intrusion, and mold
growth to the association. In 2018, Lam subsequently filed the second
amended complaint (SAC) against appellants and respondents.2 Lam alleged
that in 2012, he developed a severe skin allergy requiring treatment. In
February 2016, Lam allegedly noticed water staining, bubbling paint, and a
leaking brown substance in the ceiling above his bathroom shower. A
remediation company performed testing and found water intrusion from
respondents’ unit located directly above Lam’s unit.
      The SAC asserted causes of action for strict liability and breach of
warranties against appellants for the allegedly defective design and
renovation of the building; negligence and trespass against respondents for
failing to maintain, report and repair water leaks in their unit that spread to
Lam’s unit; and negligence and private nuisance against all defendants. In
the prayer for relief, Lam sought recovery for pain and suffering damages of
$500,000, medical and related expenses of $200,000, and additional amounts
for lost wages and displacement housing.



2     Cassidy and Harty-Cassidy were named as controlling shareholders
and officers of Banner, and Nunemacher and Cassidy were alleged to be
controlling owners, managers and officers of M-J SF.

                                       2
      M-J SF and Banner filed a cross-complaint against respondents for
equitable indemnity and contribution, alleging that any damages suffered by
Lam were caused entirely or in part by respondents’ intentional or negligent
conduct. Nunemacher, Cassidy, and Harty-Cassidy also filed a cross-
complaint against respondents for the same claims.
      In November 2019, the trial court granted appellants’ motion for
summary judgment on Lam’s SAC on the ground that Lam’s personal injury
claims against them were time-barred. The court entered judgment in favor
of appellants against Lam.
      Meanwhile, respondents entered into a settlement agreement with Lam
to pay $30,000 in exchange for a release from any and all claims against them
for personal injury and property damage. In March 2020, the trial court
granted respondents’ motion for a determination that the settlement was in
good faith. The court also dismissed appellants’ cross-complaints against
respondents with prejudice pursuant to section 877.6, subdivision (c)
(877.6(c)).3
      In April 2020, appellants filed a petition for writ of mandate pursuant
to section 877.6, subdivision (e) (877.6(e)), requesting that this court direct
the trial court to vacate the judgment of dismissal. The petition was
summarily denied.
      Appellants appealed.




3     For reasons that are unclear, the trial court’s order crossed out all
references to the seminal decision Tech-Bilt, Inc. v. Woodward-Clyde &
Associates (1985) 38 Cal.3d 488 (Tech-Bilt). In any event, we review the
result, not the trial court’s reasoning. (D’Amico v. Board of Medical
Examiners (1974) 11 Cal.3d 1, 19.)


                                        3
                                  DISCUSSION
      A. Appellate Standing
      We quickly dispense with respondents’ preliminary contention that
appellants lack standing to appeal because they ceased being active litigants
in the case after obtaining summary judgment against Lam. Appellants were
sufficiently “ ‘aggrieved’ ” by the dismissal of their cross-complaints to pursue
this appeal. (Maryland Casualty Co. v. Andreini & Co. (2000) 81 Cal.App.4th
1413, 1419, fn. 8 (Maryland Casualty).)
      B. Motion to Dismiss
      Respondents move to dismiss the appeal on the ground that a petition
for writ of mandate is the exclusive means for obtaining review of a trial
court’s good faith settlement determination. We deferred consideration of
that motion pending consideration of the appeal on the merits, and we now
deny it.
      Section 877.6(e), provides that “[w]hen a determination of the good
faith or lack of good faith of a settlement is made, any party aggrieved by the
determination may petition the proper court to review the determination by
writ of mandate.” In Maryland Casualty, supra, 81 Cal.App.4th 1413, the
Court of Appeal examined this statutory provision and concluded that a writ
petition is not the exclusive means of challenging a good faith settlement
determination. (Maryland Casualty, at pp. 1420–1424.)
      In Maryland Casualty, the nonsettling defendant had first filed a writ
petition challenging the good faith settlement determination and dismissal of
its cross-claims, and after the petition was summarily denied, a postjudgment
appeal followed. (Maryland Casualty, supra, 81 Cal.App.4th at pp. 1418–
1419.) In denying the settling defendant’s motion to dismiss the appeal,
Maryland Casualty noted that section 877.6(e) stated permissively that a



                                        4
nonsettling defendant “may” petition for review by writ and did not expressly
bar postjudgment review. (Id. at p. 1420.) The court then extensively
examined the legislative history of section 877.6 and observed that the
phrases “shall not be appealable” and “is not appealable” in the conference of
delegates’ resolution were omitted by the sponsor of the Assembly’s original
bill. (Id. at pp. 1421–1422.) Additionally, the Senate Judiciary Committee’s
analysis of the original bill stated that writ review was merely “preferable” to
a direct appeal, and that there would be “ ‘[n]o impact on ability to appeal[.]’ ”
(Id. at p. 1422.) Based on its analysis of the language and legislative history
of section 877.6, Maryland Casualty concluded that “while the Legislature
viewed a writ petition before trial as a preferable means of reviewing good
faith settlement determinations, section 877.6(e) does not foreclose
postjudgment review.” (Id. at p. 1423; accord, Atlas Construction Supply, Inc.
v. Swinerton Builders (2021) 60 Cal.App.5th 175, 184–185; Cahill v. San
Diego Gas & Electric Co. (2011) 194 Cal.App.4th 939, 951–956; Wilshire Ins.
Co. v. Tuff Boy Holding, Inc. (2001) 86 Cal.App.4th 627, 634–637 (Wilshire).)
      We observe that two cases—i.e., Main Fiber Products, Inc. v. Morgan &
Franz Ins. Agency (1999) 73 Cal.App.4th 1130 and O’Hearn v. Hillcrest Gym
& Fitness Center, Inc. (2004) 115 Cal.App.4th 491—concluded that section
877.6(e) “precludes, not only a direct appeal from the interlocutory good faith
determination, but also any review of that ruling upon an appeal from the
final judgment.” (Main Fiber, at p. 1135; see O’Hearn, at p. 499.) Although
we note that neither case involved an appeal that followed a summary denial
of a section 877.6(e) petition for writ review, we are in any event more
persuaded by the thorough statutory construction analysis of Maryland
Casualty.




                                        5
      Consistent with Maryland Casualty and its progeny, we conclude
section 877.6(e) does not foreclose our appellate review of the determination
that the settlement between respondents and Lam was in good faith.
      C. Good Faith Settlement
      “Any party to an action in which it is alleged that two or more parties
are joint tortfeasors . . . shall be entitled to a hearing on the issue of the good
faith of a settlement entered into by the plaintiff or other claimant and one or
more alleged tortfeasors. . . .” (§ 877.6, subd. (a).) A good faith determination
bars “any other joint tortfeasor or co-obligor from any further claims against
the settling tortfeasor or co-obligor for equitable comparative contribution, or
partial or comparative indemnity, based on comparative negligence or
comparative fault.” (§ 877.6(c).)
      The Supreme Court in Tech-Bilt provided guidelines for determining
whether a settlement is made in good faith, that is, “whether the amount of
the settlement is within the reasonable range of the settling tortfeasor’s
proportional share of comparative liability for the plaintiff’s injuries.” (Tech-
Bilt, supra, 38 Cal.3d at p. 499.) This inquiry involves “a rough
approximation of plaintiffs’ total recovery and the settlor’s proportionate
liability, the amount paid in settlement, the allocation of settlement proceeds
among plaintiffs, and a recognition that a settlor should pay less in
settlement than he would if he were found liable after a trial. Other relevant
considerations include the financial conditions and insurance policy limits of
settling defendants, as well as the existence of collusion, fraud, or tortious
conduct aimed to injure the interests of nonsettling defendants. [Citation.]
Finally, practical considerations obviously require that the evaluation be
made on the basis of information available at the time of settlement. ‘[A]
defendant’s settlement figure must not be grossly disproportionate to what a



                                         6
reasonable person, at the time of the settlement, would estimate the settling
defendant’s liability to be.’ ” (Ibid.) The party asserting the lack of good faith
has the burden of proof to demonstrate that the settlement is so far “ ‘out of
the ballpark’ ” in relation to the above factors as to be inconsistent with the
equitable objectives of the statute. (Id. at pp. 499–500, fn. omitted.)
      We review the trial court’s good faith settlement determination for
abuse of discretion. (Maryland Casualty, supra, 81 Cal.App.4th at p. 1423,
fn. 11.) In determining whether discretion was abused, we may look at
whether substantial evidence supported the determination that the
settlement was in good faith (North County Contractor’s Ass’n, Inc. v.
Touchstone Ins. Services (1994) 27 Cal.App.4th 1085, 1091), and in so doing,
we view the evidence in the light most favorable to the prevailing party,
without reweighing the evidence or evaluating witness credibility. (Cahill,
supra, 194 Cal.App.4th at pp. 957–958.)
      Drawing all presumptions and reasonable inferences in favor of the
trial court’s order, we conclude there was substantial evidence that the
$30,000 settlement was within the reasonable range of respondents’
proportional share of comparative liability for Lam’s injuries. The supporting
evidence included Lam’s August 2017 responses to form interrogatories in
which he verified that he had suffered damages in the amount of $47,904.92.4
There were also excerpts from the deposition of Marco Castillo, a plumbing
contractor who performed repairs on respondents’ unit. Castillo testified in
relevant part that he opened up the shower drain and determined that the
cause of the leak was a defective or incorrectly-installed shower pan and/or
shower components located between respondents’ and Lam’s units. Finally,


4    It is also undisputed that Lam claimed an additional $13,500 for three
months of housing displacement.

                                        7
Lam’s attorney, George Wolff, submitted a declaration stating in relevant
part that “Lam is not claiming $700,000.00 or $600,000.00 in damages for
this case.” Taken together, this was substantial evidence supporting findings
that respondents were not wholly responsible for Lam’s damages and that the
$30,000 settlement amount was generally within the “ballpark” of their
potential liability based on Lam’s verified damages claims.
      Appellants complain that Lam’s discovery responses were served nearly
three years before the settlement and a year before Lam filed the SAC in
which he alleged more than $700,000 in damages. Notably, however, the
SAC was not verified, and Wolff’s declaration undermined any reliance on
Lam’s prayer for relief as a conclusive basis for approximating his total
recovery. Even if the probative value of Lam’s discovery responses was
diminished by the passage of time, we do not reweigh the evidence on
substantial evidence review. (Cahill, supra, 194 Cal.App.4th at pp. 957–958.)
      Appellants further contend that Castillo’s testimony lacked foundation
because he admitted he performed no inspection or testing. We disagree.
The trial court did not abuse its discretion in finding sufficient foundation for
Castillo’s testimony based on his direct examination of the shower pan
located underneath respondents’ unit, which he personally took apart and
examined. Any challenge to Castillo’s credibility or the value of his opinion
goes to the weight of his testimony, not its admissibility.
      Appellants further contend there was evidence of collusion between
respondents and Lam because respondents failed to submit a copy of the
settlement agreement, and because Wolff refused to specify the precise
amount of damages Lam was claiming. This is, at best, a tendentious
inference that appellants seek to draw in their favor. On substantial
evidence review however, we draw all reasonable inferences in favor of the



                                        8
judgment (Cahill, supra, 194 Cal.App.4th at pp. 957–958), and we find no
substantial evidence of collusion between respondents and Lam.
      Finally, appellants contend the trial court ignored evidence that
respondents did not conduct inspections, maintenance, or repair of their
bathroom despite the existence of visible mold growth, which was in violation
of their duties under the CC&Rs. On substantial evidence review however,
we look only at the evidence and reasonable inferences supporting the
successful party and disregard the contrary evidence. (Howard v. Owens
Corning (1999) 72 Cal.App.4th 621, 631.) Moreover, the trial court could
have considered the above evidence but reasonably concluded that it only
demonstrated respondents’ partial comparative fault for Lam’s damages.
      In sum, we find no abuse of discretion in the trial court’s determination
that the settlement between Lam and respondents was made in good faith.
      D. Dismissal of Cross-Complaints
      Appellants contend that even if the trial court did not err in making its
good faith settlement determination, it erred in dismissing the cross-
complaints without requiring a separate motion and hearing. Furthermore,
relying on John Hancock Mutual Life Ins. Co. v. Setser (1996) 42 Cal.App.4th
1524, 1533–1534 (John Hancock), appellants contend their claim for attorney
fees was not a “further” claim of a joint tortfeasor barred by section 877.6(c),
but rather, a claim under section 1021.65 and the “tort of another” doctrine


5      Section 1021.6 provides: “Upon motion, a court after reviewing the
evidence in the principal case may award attorney’s fees to a person who
prevails on a claim for implied indemnity if the court finds (a) that the
indemnitee through the tort of the indemnitor has been required to act in the
protection of the indemnitee’s interest by bringing an action against or
defending an action by a third person and (b) if that indemnitor was properly
notified of the demand to bring the action or provide the defense and did not
avail itself of the opportunity to do so, and (c) that the trier of fact determined

                                        9
that was already “established” at the time of the good faith settlement
determination.
            1. Separate procedural mechanism
      Several cases support the general contention that a separate procedure
is required after a good faith settlement determination in order to dismiss a
nonsettling defendant’s cross-complaint. (See Housing Group v. Superior
Court (1994) 24 Cal.App.4th 549 (Housing Group) [issuing peremptory writ of
mandate to set aside portion of good faith settlement order dismissing cross-
complaints against settling defendants in prior actions involving different
plaintiffs]; Shane v. Superior Court (1984) 160 Cal.App.3d 1237 (Shane)
[issuing peremptory writ of mandate to vacate order barring cross-complaint
filed against settling defendant in another action in separate department].)
As the court in Housing Group observed, section 877.6(c) does not expressly
authorize the trial court to dismiss cross-complaints at the time it makes a
good faith settlement determination. (Housing Group, supra, at p. 552.)
Having separate proceedings “ ‘serves an important salutary function: it
focuses the court’s attention distinctly upon two completely different
substantive questions—whether the settlement was in good faith and
whether the claim sought to be dismissed is of such a nature as to be barred
by a good faith settlement.’ ” (Id. at p. 553.)
      Nevertheless, on the circumstances before us, we find Norco Delivery
Service, Inc. v. Owens-Corning Fiberglas, Inc. (1998) 64 Cal.App.4th 955
(Norco) to be instructive. Faced with the same procedural question, Norco
first noted that the nonsettling defendant had forfeited the issue by failing to


that the indemnitee was without fault in the principal case which is the basis
for the action in indemnity or that the indemnitee had a final judgment
entered in his or her favor granting a summary judgment, a nonsuit, or a
directed verdict.”

                                        10
argue below that a separate procedural mechanism was required in order to
dismiss its cross-complaint. (Norco, at p. 963.) The same holds true here, as
appellants did not object below to the dismissal of their cross-complaints on
the ground that a separate motion and hearing were required.
      Norco next observed that “whether Housing Group and Shane even
apply here is far from settled. Both cases questioned the effect of good faith
determinations upon claims in other litigation not before the respective
courts. [Citations.] Those are not our facts.” (Norco, supra, 64 Cal.App.4th
at p. 963.) Here, appellants’ cross-complaints were likewise not filed in a
separate action with a different plaintiff or in a different trial department.
Thus, Housing Group and Shane are plainly distinguishable.
      Finally, Norco cited other cases holding that courts may dismiss cross-
complaints immediately following a good faith settlement determination.
(Norco, supra, 64 Cal.App.4th at pp. 963–964.) These cases persuasively
relied on the trial court’s authority to strike all or any part of a pleading on
its own motion (§ 436) and its inherent power to limit the focus of proceedings
before it (§ 187). (See Greshko v. County of Los Angeles (1987) 194
Cal.App.3d 822, 830; Hale v. Laden (1986) 178 Cal.App.3d 668, 673.)
      In any event, even assuming procedural error, appellants have
demonstrated no prejudice. (Cal. Const., art. VI, § 13 [no judgment shall be
set aside as to procedural error unless it resulted in miscarriage of justice];
§ 475 [no decision shall be reversed by reason of error unless different result
would have been probable in absence of error].) In the notice of motion and at
several points in their supporting brief, respondents expressly requested
dismissal of all cross-complaints by any joint tortfeasors. Appellants’ only
argument in opposition was that under the holding of John Hancock, supra,
42 Cal.App.4th 1524 (discussed below), their cross-complaints were not



                                        11
barred by the good faith settlement determination. The trial court evidently
rejected this argument, and appellants offer no reason to believe the court
probably would have reconsidered the issue if it were raised in a separate
motion.
             2. Dismissal of “established” claim for attorney fees under
                section 1021.6 and “tort of another” doctrine
        We now turn to appellants’ contention under John Hancock, supra, 42
Cal.App.4th 1524, that section 877.6(c) did not bar their claim for attorney
fees.
        In John Hancock, the plaintiff sued an insurer and its purported
agents, the “Setser defendants,” in connection with a reverse mortgage
program. (John Hancock, supra, 42 Cal.App.4th at p. 1526.) The insurer
cross-complained for indemnity against the Setser defendants and tendered
its defense to their counsel, but the Setser defendants never assumed the
defense. (Ibid.) The trial court later granted the insurer’s motion for
summary judgment, concluding the Setser defendants were not acting as the
insurer’s agents and had no ostensible authority to sell the reverse mortgage
on the insurer’s behalf, and the insurer did not ratify the Setser defendants’
conduct or participate in any fraudulent scheme with them. (Id. at pp. 1526–
1527.) After settling with the plaintiff, the Setser defendants moved for
determination of good faith settlement, and the insurer countered with a
motion for attorney fees under section 1021.6. (Id. at pp. 1527–1528.) The
trial court granted the Setser defendants’ motion and denied the insurer’s
attorney fees motion as barred by the effect of the good faith settlement
determination. (Id. at pp. 1528–1529.)
        The appellate court analyzed whether section 877.6 barred the
insurer’s claim for attorney fees under section 1021.6 after emphasizing the
following facts: “The summary judgment . . . established that [the insurer]


                                       12
had been required to act in protection of its interests by defending against
[the plaintiff’s] claims solely because of the Setser defendants’ tortious
conduct. (§ 1021.6, subds. (a), (c).) And the record clearly establishes that
the Setser defendants were notified early and often of [the insurer’s] demand
that they provide a defense. (§ 1021.6, subd. (b).) Thus, [the insurer] appears
to be eligible for an award of attorney fees under section 1021.6 unless the
trial court’s good faith determination under section 877.6 bars such an award
as a matter of law.” (John Hancock, supra, 42 Cal.App.4th at p. 1529.)
      In concluding that section 877.6 did not bar such an award, the John
Hancock court held that the insurer’s indemnity claim6 was not a “further”
claim of a joint tortfeasor within the meaning of section 877.6(c), because the
claim was “already established” when the insurer “obtained summary
judgment on the grounds that it was without fault and that there was no
viable theory of vicarious or strict liability under which it could be held
responsible for the Setser defendants’ conduct.” (John Hancock, supra, 42
Cal.App.4th at p. 1534.) That is, the indemnity claim was “one which had
been perfected before the trial court made its good faith determination. . . .
All that remained was the formality of an application for attorney fees under
section 1021.6. The trial court erred when it declined to entertain that




6      Notably, the John Hancock court rejected the insurer’s initial argument
that its motion for attorney fees under section 1021.6 was not a claim for
indemnity at all, but rather an “ ‘independent claim’ to recover damages
proximately caused by the ‘tort of another’ ” under Prentice v. North Amer.
Title Guar. Corp. (1963) 59 Cal.2d 618 (Prentice). (John Hancock, supra, 42
Cal.App.4th at p. 1532.) It was “clear” to the court that “by its cross-
complaint and section 1021.6 motion, [the insurer] was seeking a form of
implied equitable indemnity (i.e., total equitable indemnity) based on
common law principles of ‘comparative fault.’ ” (Id. at pp. 1533–1534.)

                                       13
application on the grounds that it was barred by section 877.6.” (John
Hancock, at pp. 1534–1535.)
      We find John Hancock to be inapplicable for several reasons. First, the
summary judgment in the instant matter (which was based on statute of
limitations grounds) did nothing to establish that appellants had been
required to defend against Lam’s claims “solely because of” respondents’
allegedly tortious conduct. (John Hancock, supra, 42 Cal.App.4th at p. 1529.)
As discussed, Lam sued appellants for their own alleged wrongdoing in
defectively designing and renovating the building in or around 2005, before
selling respondents’ unit to them. Second, appellants have never argued,
either below or on appeal, that they tendered the defense of the principal case
to respondents, let alone that they did so “early and often,” for purposes of
the notice and demand requirements of section 1021.6, subdivision (c). (John
Hancock, at p. 1529.) When confronted with the request for dismissal of their
cross-complaints in respondents’ motion for determination of good faith
settlement, this was appellants’ opportunity to demonstrate their eligibility
to section 1021.6 attorney fees based on all of the statutory elements, but
they did not. (See John Hancock, at p. 1536 [insurer not only prevailed on
indemnity claim but “satisfied all the other elements of section 1021.6”].)
Accordingly, we cannot conclude that appellants demonstrated an
“established” claim for attorney fees under section 1021.6 at the time of the
good faith settlement determination to justify the same result reached in
John Hancock.
      Appellants alternatively contend section 877.6(c) did not bar their
claim for attorney fees because the claim sought damages under the “tort of
another” doctrine. Under this doctrine, “[a] person who through the tort of
another has been required to act in the protection of his interests by bringing



                                       14
or defending an action against a third person is entitled to recover
compensation for the reasonably necessary loss of time, attorney’s fees, and
other expenditures thereby suffered or incurred.” (Prentice, supra, 59 Cal.2d
at p. 620.) Though characterized as an “exception” to the American rule that
each side bear its own litigation costs, the “tort of another” doctrine “is not
really an ‘exception’ at all but an application of the usual measure of tort
damages. The theory of recovery is that the attorney fees are recoverable as
damages resulting from a tort in the same way that medical fees would be
part of the damages in a personal injury action.” (Sooy v. Peter (1990) 220
Cal.App.3d 1305, 1310 (Sooy).) Accordingly, “nearly all of the cases which
have applied the doctrine involve a clear violation of a traditional tort duty
between the tortfeasor who is required to pay the attorney fees and the
person seeking compensation for those fees.” (Ibid.)
      Appellants, like the insurer in John Hancock, fail to demonstrate that
their claim for attorney fees was an “ ‘independent claim’ ” to recover
damages under the “tort of another” doctrine rather than a claim for
equitable indemnity based on comparative fault principles. (John Hancock,
supra, 42 Cal.App.4th at pp. 1531–1532.) Appellants’ cross-complaints did
not allege attorney fees as damages based on respondents’ violation of a duty,
but instead, sought recovery of attorney fees based on principles of equitable
indemnity and contribution. Appellants’ perfunctory citations to Prentice
both below and on appeal, with no meaningful legal analysis as to the
existence of a “traditional tort duty” between them and respondents to
support a theory of recovery under the “tort of another” doctrine (Sooy, supra,
220 Cal.App.3d at p. 1310), are insufficient to demonstrate that the trial
court erred in dismissing their cross-complaints pursuant to section 877.6(c).




                                        15
(See Badie v. Bank of America (1998) 67 Cal.App.4th 779, 784–785 [points
raised but unsupported by reasoned argument treated as waived].)
                               DISPOSITION
     The judgment is affirmed, with costs to respondents.




                                    16
                                            _________________________
                                            Fujisaki, Acting P. J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Wiseman, J.*




A160675




*     Retired Associate Justice of the Court of Appeal, Fifth Appellate
District, assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                       17